DETAILED ACTION
This action is made in response to the amendment/remarks on February 23, 2022. This action is made final. 
Claims 1-10 are pending. Claims 1, 2, 4-7, 9, and 10 have been amended. Claims 1 and 6 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
	Applicant’s arguments have been fully considered but are moot in light of the new grounds of rejection.
Specification
The amendment filed February 23, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “M number of first sampling signals”, “M number of second sampling signals”, “M number of first sampling signals and the M number of second sampling signals are compared to obtain M number of energy differences; and when M number of energy differences are all smaller than or equal to a threshold value…”, “the energy of M number of signals”.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to dependent claims 2 and 7, the claims recite “taking M number of first sampling signals” and “obtain M number of energy differences”. However, “M” is undefined. It is unclear as to the metes and bound of what “M” represents. While Applicant has amended the specification to recite “M number”, it is noted the amendment to the specification is further rejected as encompassing new matter. A review of the specification, as originally filed, states that “M is a signal pattern length”. However, it is further unclear as to how the same signal pattern length is used for taking a sampling signal and obtaining energy differences. For the purposes of compact prosecution, the claim will be interpreted in a manner as best understood by the examiner and consistent with the specification as taking a first sampling signal of a pattern length and obtaining differences of the sampling signal of the pattern length. Appropriate correction is required.
Dependent claims 2 and 8 fail to resolve the 112 deficiencies of their parent claim and are similarly rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-5, 6, and 9-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alameh et al. (USPPN: 2010/0295772; hereinafter Alameh).
	As to claim 1, Alameh teaches A gesture recognizing method (e.g., see Title teaching a method for recognizing a gesture), comprising: 
	utilizing a first sensor and a second sensor to detect a movement of an object and respectively obtain a first sensing signal and a second sensing signal, wherein the first sensor and the second sensor are infrared sensors (e.g., see Figs. 5, 6, 12-17, 20-27, [0040], [0048], [0059], [0085] teaching a plurality of sensors to detect a movement of an object wherein a plurality of sensing signals are received by a plurality of infrared sensors);
	sampling the first sensing signal and the second sensing signal at a sampling frequency in a signal interval of a length (e.g., see Figs. 19-26, [0066], [0098],[0102], [0103] teaching sampling the received signals for a time period, the time period including a signal interval length);
	calculating the energy of the sampled first sensing signal and the energy of the sample second sensing signal respectively to obtain a first energy sequence and a second energy sequence (e.g., see [0105], [0107]-[0108], [0118]-[0119], [0123] teaching calculating the intensity of a plurality of received signals to get a modified or calculated signal set);5 
	determining whether signal patterns of the first energy sequence match that of the second energy sequence (e.g., see Figs. 19-26, [0061], [0098], [0115], [0116], [0121], [0134] teaching performing a pattern comparison between the plurality of calculated signal sets); and 
	after determining that the signal patterns of the first energy sequence match that of the second energy sequence, analyzing the first energy sequence and the second energy sequence to obtain a corresponding gesture event (e.g., see Figs. 12-18, [0098], [0109]-[0110], [0116], [0121] wherein after comparing the signals, analyzing the signals to determine a corresponding gesture). 10  
	
	As to claim 4, the rejection of claim 1 is incorporated. Alameh further teaches 13 File: 095407usfutilizing the first sensor and the second sensor to detect the movement of the object in a first direction and respectively obtain the first sensing signal and the second sensing signal (e.g., see Figs. 5, 12-17, 19-27, [0053] wherein the first and second sensors are used to detect movement of an object in a first direction to generate the gesture signals).  

	As to claim 5, the rejection of claim 4 is incorporated. Alameh further teaches utilizing a third sensor and a fourth sensor to detect the movement of the object in a second direction and respectively obtain a third sensing signal and a fourth sensing signal (e.g., see Figs. 5, 19-22, [0053] teaching multiple sensors, including a third and fourth sensor, for detecting movement of an object in a second direction to generate third and fourth gesture signals);
	sampling the third sensing signal and the fourth sensing signal at a sampling frequency in a signal interval of a length (e.g., see Figs. 19-26, [0066], [0098],[0102], [0103] teaching sampling the received signals for a time period, the time period including a signal interval length);
	calculating the energy of the sampled third sensing signal and the energy of the sample fourth sensing signal respectively to obtain a third energy sequence and a fourth energy sequence (e.g., see [0105], [0107]-[0108], [0118]-[0119], [0123] teaching calculating the intensity of a plurality of received signals (including a third and fourth signal) to get a modified or calculated signal set);5 
	determining whether signal patterns of the third energy sequence match that of the fourth energy sequence (e.g., see Figs. 19-26, [0061], [0098], [0115], [0116], [0121], [0134] teaching performing a pattern comparison between the plurality of calculated signal sets); and 
	after determining that the signal patterns of the third energy sequence match that of the fourth energy sequence, analyzing the third energy sequence and the fourth energy sequence to obtain a corresponding gesture event (e.g., see Figs. 12-18, [0098], [0109]-[0110], [0116], [0121] wherein after comparing the signals, analyzing the signals to determine a corresponding gesture). 10  
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	As to claims 6 and 9-10, the claims are directed to the gesture sensing apparatus implementing the method of claims 1 and 4-5 and are similarly rejected.

Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alameh, as applied above, and in further view of Dahl et al. (USPPN: 2016/0299635; hereinafter Dahl). in further view of Glover et al. (USPPN: 2016/0299635; hereinafter Glover).

	As to claim 2, the rejection of claim 1 is incorporated. While Alameh teaches comparing a plurality of energy sequences (see rejection above) and further illustrates the plurality of energy sequences may have a temporal offset (e.g., see Figs. 21-23, [0121]-[0122]), Alameh fails to explicitly teach wherein the step of determining whether the signal patterns of the first energy sequence match that of the second energy sequence further comprises: taking M number of first sampling signals from the first energy sequence; taking M number of second sampling signals from the second energy sequence after a delay15 time; comparing the M number of first sampling signals and the M number of second sampling signals to obtain M number of energy differences; and when the M number of energy differences are all smaller than or equal to a threshold value, determining that the signal patterns of the first energy sequence match that of the second 20 energy.  
	However, in the same field of endeavor of gesture signal analysis, Dahl teaches wherein the step of determining whether the signal patterns of the first energy sequence match that of the second energy sequence further comprises: taking M number of first sampling signals from the first energy sequence (see 112 rejection above. e.g., see Figs. 3-4, [0026], [0027], [0032] of Dahl teaching taking a sampling of the first and second signals, wherein the sampling includes a signal pattern length, which is consistent with at least page 6 of Applicant’s originally filed specification); 
	taking M number of second sampling signals from the second energy sequence after a delay15 time (e.g., see Figs. 3-4, [0026], [0027], [0032] of Dahl teaching taking a sampling of the first and second signals wherein there could be a temporal offset between the two samplings);
	comparing the M number of first sampling signals and the M number of second sampling signals to obtain M number of energy differences (see 112 rejection above. e.g., see [0008], [0037], [0043], [0080], [0088], [0178] of Dahl teaching comparing the patterns within the sampling windows to determine a similar pattern); and 
	when the M number of energy differences are all smaller than or equal to a threshold value, determining that the signal patterns of the first energy sequence match that of the second 20 energy sequence (see 112 rejection above. e.g., see [0043] of Dahl teaching detecting similarity of the signals when within a threshold variance).
	Accordingly, it would have been obvious to modify the signal analysis of Alameh with the signal analysis which takes into account the temporal offset of Dahl with a reasonable expectation of success. One would have been motivated to make such a modification from the teaching of Dahl to better filter out interference when analyzing signals from multiple channels (e.g., see [0023] of Dahl).

Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alameh and Dahl, as applied above, and in further view of Glover et al. (USPPN: 2016/0299635; hereinafter Glover).
	As to claim 3, the rejection of claim 2 is incorporated. Alameh-Dahl fail to teach utilizing an adaptive threshold method to obtain the threshold value and the delay time.
	However, in the same field of endeavor of gesture signal analysis, Glover teaches utilizing an adaptive threshold method to obtain the threshold value and the delay time (e.g., see [0018], [0034], [0038] teaching using an adaptive threshold method to obtain the threshold value and offset).  Accordingly, it would have been obvious to modify the signal analysis of Alameh-Dahl with the signal analysis which provides for an adaptive threshold as taught in Glover with a reasonable expectation of success. One would have been motivated to make such a modification from the teaching of Glover to reduce false detections of gesture signals (e.g., see [0097] of Glover).


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179